DETAILED ACTION
Claim Status
Claims 1-38 are cancelled.  Claims 39-60 are pending. 

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Quadrant outcome categories: Quadrant 1 outcome, Quadrant 2 outcome, Quadrant 3 outcome, and Quadrant 4 outcome. (Applicant should choose one category.)
Quadrant outcomes within the Quadrants: Quadrant 1 – gene editing or safety studies; Quadrant 2 -  cellular reprogramming, long acting growth factors, or checkpoint suppression; Quadrant 3 - passive immunity, immune stimulation, or transcription/differentiation factors; and Quadrant 4 – placebo control or dose escalation.  (Applicant should choose one outcome from the previously elected species of Quadrant selected from A.)
Viral delivery system: first viral delivery system, second viral delivery system, third viral delivery system, and fourth viral delivery system. (The elected species must be consistent with previously elected species of Quadrant selected from A.)
LCR length in viral delivery system: full-length LCR or third 5’ truncated LCR; or full-length LCR and fourth 5’ truncated LCR.  (Applicant should choose either full-length LCR or 5’ truncated LCR, should Applicant elect either Quadrant 3 or 4.)


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  At least claim 1.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Each of the Quadrants are different from each other with a different list of outcomes that can comprise a course of treatment or a physiological outcome.  These outcomes are different in their general category, scope, and intended effect.  
Each of the outcomes within a Quadrant are different from each other in scope and intended effect.  
Each viral delivery system of the above recited species is different from each other because each is structurally and functionally different as well as having different properties.  
The full length LCR and the 5’ truncated LCRs of the above recited species are different from each other because each is structurally and functionally different as well as having different properties.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571) 272-0239.  The examiner can normally be reached on IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        
/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636